PER CURIAM.
Clifford Hopkins appeals the order of the trial court summarily denying his Rule 3.850 motion. We affirm for two reasons. First, his Rule 8.850 motion concerning his criminal case that became final in 1996, is untimely. Second, his motion is successive. This court addressed the same essential issue raised here in its opinion growing out of an appeal from an order denying an earlier Rule 3.850 motion. See Hopkins v. State, 743 So.2d 171 (Fla. 5th DCA 1999).
AFFIRMED.
SAWAYA, C.J., MONACO and TORPY, JJ., concur.